DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 6,360,879) in view of Jonkers (US 3,889,802) or Kamei et al. (JP10-218-327).
 	Crawford shows an enclosed conveyor with an enclosure 10 formed by a plurality of side walls 36 disposed on a bottom plate 46 and by a cover 30 disposed on the side walls.  The bottom plate has an inner surface facing the interior of the enclosure and an outer surface facing the exterior of the enclosure.  A horizontal beam formed by plates 32 is disposed inside the enclosure and mounted on the side walls of the enclosure via sidewall flanges 40.  It is recognized that portions of the beam are not horizontal, however, it does include a central horizontal plate 32 and it may be said to be generally horizontal.  Furthermore, even if the claim language is interpreted to require the entire beam to be horizontal, it should be noted that the central horizontal plate may by itself said to form a horizontal beam connected to the sidewalls of the enclosure via angled lateral plates 32 and the sidewall flanges 40.  The conveyor includes 
	Jonkers shows a conveyor similar to that of Crawford that has a conveyor belt 3 supported in a troughed form along a transport portion and supported on a bottom plate 29.  An air duct formed by the interior of member 25 is disposed on the outer surface of the bottom plate. The bottom plate has a plurality of holes 28 longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure.  Jonkers teaches that the airflow forms an air film between the belt and the bottom plate that allows the belt to move over the plate with negligible friction between the belt and the plate.
	Kamei shows a conveyor similar to that of Crawford that has a conveyor belt 15 supported in a troughed form along a transport portion and supported on a bottom plate 22 along a return portion.  An air duct 24 is disposed on the outer surface of the bottom plate. The bottom plate has a plurality of holes 22A longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure.  Kamei teaches that the airflow causes levitation of the belt over the bottom plate so that the belt moves over the plate without friction and without noise and vibration (see paragraph 0023 of the NPL translation provided herewith). 
 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the enclosed conveyor of Crawford with an air duct is disposed on the 
 	In regard to the limitation of claim 3, it should be noted that the air duct must inherently have some form of opening to receive compressed from an external source supplying air to the duct.
  Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Waddle (US 2,249,588) in view of Jonkers (US 3,889,802) or Kamei et al. (JP10-218-327).
 	Waddle shows an enclosed conveyor with an enclosure 10 formed by a plurality of side walls (formed by the lateral sides of the enclosure) disposed on an integral bottom plate (formed by the bottom portion of the enclosure) and by a cover (formed by the top portion of the enclosure) disposed on and integral with the side walls.  The bottom plate has an inner surface facing the interior of the enclosure and an outer surface facing the exterior of the enclosure.  A horizontal beam 21 disposed inside the enclosure and mounted on the side walls of the enclosure.  The conveyor includes a conveyor belt 30 with a transport portion disposed over the beam and a return portion disposed over the inner surface of the bottom plate.  As described above, Waddle shows generally all the structure required by claims 1 and 3 except for the air duct on the bottom plate.

	Kamei shows a conveyor similar to that of Waddle that has a conveyor belt 15 supported in a troughed form along a transport portion and supported on a bottom plate 22 along a return portion.  An air duct 24 is disposed on the outer surface of the bottom plate. The bottom plate has a plurality of holes 22A longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure.  Kamei teaches that the airflow causes levitation of the belt over the bottom plate so that the belt moves over the plate without friction and without noise and vibration (see paragraph 0023 of the NPL translation provided herewith). 
 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the enclosed conveyor of Waddle with an air duct is disposed on the outer surface of the bottom plate that supplies air through a plurality of holes longitudinally disposed along the bottom plate and to support the belt on the bottom plate instead of the rollers 31 in order to enable an airflow between the interior of the air duct and the interior of 
 	In regard to the limitation of claim 3, it should be noted that the air duct must inherently have some form of opening to receive compressed from an external source supplying air to the duct.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemyer (US 3,878,936) in view of Jonkers (US 3,889,802) or Kamei et al. (JP10-218-327).
 	Niggemyer shows an enclosed conveyor with an enclosure formed by a plurality of side walls (formed by the vertical portions of enclosure member 39) disposed on an integral bottom plate (formed by the bottom portion of the enclosure member 39) and by a cover 37 disposed on the side walls.  The bottom plate has an inner surface facing the interior of the enclosure and an outer surface facing the exterior of the enclosure.  A horizontal beam formed by the central portion of the support assembly 42 is disposed inside the enclosure and mounted on the side walls of the enclosure via the assembly 50/70/80/89 shown in figures 8-9.  The conveyor includes a conveyor belt with a transport portion 46 disposed over the beam and a return portion 47 disposed over the inner surface of the bottom plate.  As described above, Niggemyer shows generally all the structure required by claims 1 and 3 except for the air duct on the bottom plate.
	Jonkers shows a conveyor similar to that of Waddle that has a conveyor belt 3 supported in a troughed form along a transport portion and supported on a bottom plate 29.  An air duct formed by the interior of member 25 is disposed on the outer surface of the bottom 
	Kamei shows a conveyor similar to that of Waddle that has a conveyor belt 15 supported in a troughed form along a transport portion and supported on a bottom plate 22 along a return portion.  An air duct 24 is disposed on the outer surface of the bottom plate. The bottom plate has a plurality of holes 22A longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure.  Kamei teaches that the airflow causes levitation of the belt over the bottom plate so that the belt moves over the plate without friction and without noise and vibration (see paragraph 0023 of the NPL translation provided herewith). 
 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the enclosed conveyor of Niggemyer with an air duct is disposed on the outer surface of the bottom plate that supplies air through a plurality of holes longitudinally disposed along the bottom plate and to support the belt on the bottom plate instead of the rollers 31 in order to enable an airflow between the interior of the air duct and the interior of the enclosure that enables the belt to move over the plate with negligible friction and without noise and vibration according to the teachings of Jonkers or Kamei.  When this is done, the resulting apparatus would have all the structure required by claims 1.
.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, Waddle, or Niggemyer in view of Jonkers or Kamei et al. (JP10-218-327) and further in view of Kotaki et al. (US 6,971,508).
 	Crawford, Waddle, or Niggemyer as modified in view of Jonkers or Kamei shown generally all the structure required by claims 1-4 except for a plurality of air ducts each of which have at least one linkage opening, and a linkage duct cooperating with the linkage openings of consecutive air ducts. Additionally it should be noted that Crawford has a plurality of spaced bottom plates 46 and that Waddle and Niggemyer include a plurality of connected conveyor sections. As such it would have been obvious to one of ordinary skill in the art at the time of the invention to connect air ducts to each of the spaced bottom plates 46 of Crawford and to each connected conveyor section of Waddle or Niggemyer so that each resulting conveyor would include a plurality of air ducts.
 	Kotaki shows a conveyor similar to that of Crawford, Waddle, or Niggemyer as modified in view of Jonkers or Kamei which employs air ducts 71 to supply air to holes 70 in belt support plates to levitate the belt over the support plates.  Consecutive conveyor sections include separate air ducts that have linkage openings and linkage ducts 84a connecting consecutive air ducts.  Kotaki teaches that this allows all the ducts to be supplied by a single air source. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to connect the air ducts of consecutive sections of Crawford, Waddle, or Niggemyer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MARK A DEUBLE/Primary Examiner, Art Unit 3651